Citation Nr: 1010970	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-11 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury (back condition).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
failure to submit new and material evidence.  In an August 
2008 Board decision, the claim was reopened and remanded for 
a VA orthopedic examination.

In April 2009, the Board remanded this case for further 
development, including VA treatment records dated after 
January 2008 and to request an amended opinion from the 
October 2008 VA examiner.  In compliance with that remand, VA 
treatment records from January 2008 to June 2009 were 
obtained and another medical nexus opinion was provided by 
the VA orthopedic examiner who conducted the October 2008 VA 
examination.


FINDINGS OF FACT

1. A chronic back condition was not shown in service.

2. Competent medical evidence does not show that the 
Veteran's back condition is causally related to his military 
service.


CONCLUSION OF LAW

A back condition was not incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307. 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in an August 2004 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and also informed 
him of the division of responsibility between the Veteran and 
VA for obtaining the required evidence.  In addition, in 
March 2006, the RO sent the Veteran a letter that informed 
how the disability ratings and effective dates are assigned, 
as required by Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  The RO sent the Veteran a SSOC in February 2008.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, VA medical examination results, the 
statement of his private physician, and statements of the 
Veteran and his representatives have been associated with the 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues 
on appeal, and that VA has satisfied the duty to assist.

Analysis

The evidence of record shows that the Veteran has a currently 
diagnosed back condition.  A current diagnosis is required 
for a service connection claim.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The medical evidence of record 
contains complaints of low back pain and a diagnosis of 
degenerative joint disease of the lumbar spine in October 
2000.  In a November 2000 letter, the Veteran's private 
physician, Dr. D.A.B., diagnosed him with arthritis of the 
upper and lower back.  Therefore, the current disability 
requirement has been satisfied.

While the Veteran's service treatment records do not show a 
chronic back condition in service, they do show an in-service 
back injury.  Service connection is presumed for chronic 
conditions, such as arthritis, if manifested to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  Direct service 
connection requires evidence of the in-service incurrence or 
aggravation of a disease or injury.  See Hickson, 12 Vet. 
App. 253.  The Veteran's service treatment records show 
treatment for back pain in June 1963 and for a back injury in 
January 1966.  At the time of his February 1967 separation 
examination, no back abnormality was noted.  Likewise, the 
Veteran's spine was noted to be normal at the time of his 
October 1968 examination for the Marine Corps Reserves.  In 
the accompanying report of medical history, the Veteran 
denied recurrent back pain.  The Veteran sought treatment for 
low back pain in February 1974, seven years after his 
separation.  His x-rays were within normal limits and he was 
diagnosed with a back strain.  Thus, the evidence does not 
establish chronic arthritis during service or within one year 
immediately following service.  However, these treatment 
records are sufficient to establish an in-service back 
injury.  

The question remains whether the medical evidence 
etiologically links the Veteran's current back disability to 
his military service - and, specifically, to the recorded in-
service back injury.  See Hickson, 12 Vet. App. 253.  As with 
all questions, this must be answered based on an evaluation 
of the entire record.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) and cases cited therein (holding that 
the Board has the duty to assess the credibility and weight 
to be given to the evidence).  

The question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The record on appeal 
contains medical opinions that have been submitted by the 
Veteran or obtained by the RO.  In a June 2004 letter, the 
Veteran's private chiropractor, Dr. B.G.O., opined that "it 
is as likely as not that the problems [the Veteran] is 
currently having with his back are a direct result of 
injuries sustained by [the Veteran] while serving on active 
duty in the U.S. Marine Corps in 1966."  In his June 2009 
amended opinion, the VA examiner, after a review of the C-
file, opined "it is less likely than not (less than 50/50 
probability that the veteran's current back condition is the 
result of or caused by the period of active duty service of 
the veteran."  

Clearly, there is a conflict in the medical evidence 
regarding the etiology of the Veteran's back condition; 
specifically whether the Veteran's military service is 
implicated.  By law, the Board is obligated under 38 U.S.C.A. 
§ 7104(d) to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996). 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches...  As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicator... 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for a back condition.  The private 
chiropractor refers to a review of the Veteran's historical 
medical records, but the extent of those records is unclear.  
The chiropractor notes that the Veteran informed him of a 
back injury sustained while serving on active duty in Vietnam 
with the U.S. Marine Corps in 1966 and "that time frame 
would certainly fit with the degenerative changes shown in 
the x-rays."  The chiropractor did not address the medical 
examinations in February 1967 and October 1968, which found 
no spine abnormality.  By contrast, the VA examiner reviewed 
the claims file, including the Veteran's account of the 
injury in 1966, and specifically cites the Veteran's 
subsequent medical examinations in February 1967 and October 
1968, as rationale for his opinion that this condition is 
unrelated to service.  As these records are the most 
contemporaneous with the injury in question, the private 
chiropractor failure to account for this seeming discrepancy 
renders his medical opinion less probative than the VA 
examiner's.

The lay evidence regarding continuity of symptomatology 
dating back to the Veteran's military service is deemed not 
credible.  To the extent that the Veteran himself contends 
that his current disability is related to service, it is now 
well established that a layperson is not considered capable 
of opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Grivois v. 
Brown, 6 Vet. App. 135 (1994).  See also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  By contrast, the Court has held 
that a lay person is competent to testify in regard to the 
onset and continuity of symptomatology.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
At the time of his February 1974 VA examination, the Veteran 
stated that he had suffered from recurrent bouts of back pain 
since he left service.  He has reiterated this claim several 
times since 1974.  However, these statements are contradicted 
by his October 1968 report of medical history, for the Marine 
Corps Reserves in which he expressly denied recurrent back 
pain.  The evidence of record does not include any treatment 
records from the time between the Veteran's separation from 
service and his February 1974 VA examination.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (noting that while 
the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence, it may weight the absence 
of contemporaneous medical evidence as a factor in 
determining the credibility of lay evidence).  Both the date 
of the VA examination and the date the Veteran signed his 
original claim for service connection are February 28, 1974.  
Thus, the Board has also considered whether self-interest was 
a factor in making such statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. 
App. 341 (1999).  Based on the above, the inconsistency with 
other medical and lay evidence and the Veteran's of self-
interest in making the latter statements, the lay evidence 
contending a continuity of symptomatology back to the 
Veteran's military service is deemed not credible.

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim as to the element of medical nexus and it 
fails on that basis.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a back 
condition.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for the residuals of a back 
injury is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


